Title: To James Madison from the Republican Meeting of Washington County, Kentucky, [28 August] 1809
From: Republican Meeting of Washington County, Kentucky
To: Madison, James


[28 August 1809]
At a meeting of a large number of the inhabitants of Washington County; in the Court-house, in Springfield, Kentucky on Monday the 28th. of August 1809 (previous notice thereof being given by advertisement) to consult, and declare their opinions on the late measures of the Cabinet, of Great Britain, in refusing to confirm the conditions enterd into by their Minister, with the executive of the united States of America: Genl. Matthew Walton was unanimously appointed President; and John Lancaster Secretary of the meeting.
On Motion—Mr. Crouch Mr. F. Nance, Coln. D. Mock, Mr. T. I. Cocke, Mr. W. Wright Mr. J. Head, Mr. P. I. Booker, Mr. McHenry & Mr. E. Davison was Appointed a Committe[e] to prepare and report resolutions, and after one Hours recess the following energetic resolutions were reported and concured in by a Committee of the whole Assemblage:
1t. Resolved that the British Government, in refusing to fulfill the late arrangement made by their Minister with the Executive of the united States has forfeited all claim to National Confidence.
2nd. Resolved that we approve of the course pursued by the President in withdrawing his proclamation, and thereby leaving in full force the non-intercou[r]se Law, as one founded in Wisdom and we would recommend its continueance untill Britain shall make full and complete atonement for the many injuries and insults offerd to the rights and feelings of the American people, by rendering up to Justice private offenders & finally by removing the many impediments which she, contrary to the laws of Nations has thrown in our way as a Commercial people.
3rd. Resolved that it would be derogatory to the Character of America as a Free, Sovereign, and independant Nation, to hold any intercou[r]se (under existing circumstances) with a Nation so far lost to Moral Rectitude, & resorting to disgraceful pretexts to evade the fullfilment of National and Solemn Contracts.
4th. Resolved that while we do not assume to ourselves the right of dictating to our Executive, yet we would take the liberty of avowing as our opinion, that the late named British Minister Mr. Jackson ought not to be received.
5th. Resolved that the Government of the united States ought to extend a fostering care to our Home manufa[c]tories, and afford every necessary aid to those enterprizing citizens who have nobly hazarded their property in the establishment of American Manufactories.

6th. Resolved that we are more firmly convinced of the wisdom of the Measures pursued by the late administration, and posses intire confidence in the intergity [sic], firmness, and independance of James Madison President of the united States.
7th. Resolved that our lives and fortunes stand pledged to support the independance of the Government of the united States against all foreign invasions and internal broils.
8th. Resolved that in case of a continuance of the hostile disposition of the Biligerents, or either of them, it wou’d be expedient to Authorise our Merchants to arm and defend themselves, and in case of an attact [sic], to capture & make prizes of such Vessel or Vessels so attacting.
9th. Resolved that a Copy of the foregoing resolutions be transmitted to the president of the united States, and also published in the Reporter.
Matthew WaltonP. of the Meeting.
Atteste.
John Lancaster Sey.

